Name: 97/408/EC: Commission Decision of 25 June 1997 on protective measures in relation to classical swine fever in the Czech Republic (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  means of agricultural production;  agricultural activity;  agricultural policy;  Europe;  health
 Date Published: 1997-06-28

 Avis juridique important|31997D040897/408/EC: Commission Decision of 25 June 1997 on protective measures in relation to classical swine fever in the Czech Republic (Text with EEA relevance) Official Journal L 170 , 28/06/1997 P. 0058 - 0059COMMISSION DECISION of 25 June 1997 on protective measures in relation to classical swine fever in the Czech Republic (Text with EEA relevance) (97/408/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 (1) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC, and in particular Article 19 (1) thereof,Whereas the presence of classical swine fever has been confirmed in domestic pigs in the district of Kromeriz in the Czech Republic;Whereas the Czech Republic informed the European Commission about the disease situation and measures applied to eradicate the disease in domestic pigs;Whereas these measures include the stamping-out (depopulation) of the infected herd and contact herds and the establishment of movement controls;Whereas in view of the trade in live pigs, these outbreaks are liable to endanger the herds of the European Community;Whereas it is therefore necessary to prohibit the importation of live pigs, pigmeat, pigmeat products, semen, embryos and ova of the porcine species from certain districts of the Czech Republic until the situation is clarified;Whereas it is anticipated that these measures shall be of a temporary nature;Whereas, depending on the evolution of the disease, it may be necessary to amend or repeal the relevant animal health veterinary certificates contained in Commission Decision 96/186/EC concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from the Czech Republic (4) and Commission Decision 94/845/EC concerning animal health conditions and veterinary certification for imports of fresh meat from the Czech Republic (5), as amended by Decision 96/131/EC (6);Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Member States shall prohibit the importation of live pigs, pigmeat, pigmeat products, semen, embryos and ova of the porcine species from the districts of the Czech Republic described in the Annex to this Decision.Article 2 Member States shall ensure that the relevant veterinary certificates to be sent from the Czech Republic shall bear the following words:'conforming to Commission Decision 97/408/EC of 25 June 1997 concerning protection measures in relation to classical swine fever in the Czech Republic.`Article 3 Member States shall amend the measures they apply in respect of the Czech Republic to bring them into line with this Decision. They shall inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 25 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 373, 31. 12. 1990, p. 1.(4) OJ No L 59, 8. 3. 1996, p. 41.(5) OJ No L 352, 31. 12. 1994, p. 38.(6) OJ No L 30, 8. 2. 1996, p. 51.ANNEX Districts of the Czech Republic BreclavKromerizProstejovVyskovHodoninUherske HradisteZlinVsetinPrerov